The information in this case charges that the defendants Edgar Brewer and J.A. Newcomb, in Tulsa *Page 179 
county, on or about June 20, 1921, did steal a Ford touring car model 1921, of the value of $600, the property of the Tulsa-Rent-a-Car-Company. The jury returned verdicts finding each guilty and the punishment fixed at imprisonment in the penitentiary for terms of seven years. They have appealed from the judgments rendered upon such convictions, but there has been no appearance in their behalf on this appeal.
The errors assigned are that the verdicts are not sustained by sufficient evidence, that the court erred in admitting incompetent evidence, and because of irregularities in the proceedings by which said defendants were prevented from having a fair trial.
The evidence on the part of the state, which is undisputed, shows that the defendant Newcomb, on the date alleged, rented a car from the Tulsa-Rent-a-Car-Company, a corporation and signed up the usual receipt for the car for the use of the same for an hour; that he signed the name R.A. Armstrong; that he did not return the car. A few days later the defendants appeared in Yukon and traded the stolen car to Mr. Compton, who runs a garage in Yukon, for a Paige car. Mr. Compton learned that there was something wrong with the car. He called the Ford agency at Oklahoma City, and found that a car with this motor number had been sold by the Ford agency to the Tulsa-Rent-a-Car-Company, and had been stolen from them.
The evidence further shows that these defendants drove the Paige car to Enid and there disposed of the same, and there they were arrested. The defendants did not testify.
While the defendants are not represented in this court, we have carefully examined this record and not one of the errors assigned can be sustained. The record presents not *Page 180 
one proposition of law which has not been time and again decided by this court, and it would subserve no useful purpose whatsoever to specifically review the same. The case appears to have been fairly tried, and the verdicts appear to have been fully justified by the evidence.
The judgments appealed from are accordingly affirmed.
MATSON, P.J., and BESSEY, J., concur.